CORRECTED ORDER
EVERETTE L. SCOTT, JR., of MOUNT LAUREL, who was admitted to the bar of this State in 2007, having been convicted in the United States District Court, Southern District of New York, to one count of securities fraud, in violation of 15 U.S.C., § 78j(b) and § 78ff, 17 C.F.R., § 240.10b-5 and § 240.10b5-2, and 18 U.S.C., § 2, and wire fraud, in violation of 18 U.S.C. § 1343 and 2, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20 — 13(b)(1), EVERETTE L. SCOTT, JR., is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED EVERETTE L. SCOTT, JR., that be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that EVERETTE L. SCOTT, JR., comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this state.